         IN THE UNITED STATES DISTRICT COURT
            EASTERN DISTRICT OF ARKANSAS
                  WESTERN DIVISION

ALTON BUCK                                               PLAINTIFF

v.                     No. 4:17-cv-856-DPM

MT. CARMEL COMMUNITY
AT THE VILLAGE, LLC                                   DEFENDANT

                           JUDGMENT
     Buck's complaint is dismissed with prejudice.



                               D.P. Marshall ;,
                               United States District Judge
